Order entered January 4, 2022




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-21-00518-CV

                THE STATE OF TEXAS, ET AL., Appellants

                                      V.

             LBJ/BROOKHAVEN INVESTORS, L.P., Appellee

              On Appeal from the 134th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-20-01518

                                   ORDER

      Before the Court is appellants’ December 29, 2021 unopposed motion for an

extension of time to file a reply brief. We GRANT the motion and extend the time

to January 28, 2022.


                                           /s/   CRAIG SMITH
                                                 JUSTICE